[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-1849

                        DAVID H. COLTIN,

                     Plaintiff, Appellant,

                               v.

TOWN OF LONDONDERRY; CHRISTOPHER CHILDS; WILLIAM R. HART JR.;
               ETHEL COLTIN; FRANCIS RAPISARDI,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
               Selya and Boudin, Circuit Judges.



     David H. Coltin on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch on brief for
appellees.




                       SEPTEMBER 8, 2000
           Per Curiam. Plaintiff Coltin appeals from a summary

judgment dismissing all claims in his complaint on the

merits.    The complaint asserted claims under 42 U.S.C. §

1983, as well as state law claims of false arrest and

malicious prosecution.     Upon de novo review of the judgment

in light of the parties' briefs and appendix materials, we

affirm    substantially   for   the   reasons   set   forth   in   the

district court's thorough and well-reasoned opinion of May

5, 1999, and in the order denying reconsideration of June 9,

1999.

           Affirmed.   See Loc. R. 27(c).